Citation Nr: 0112792	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia wherein the RO denied a claim for service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran engaged in combat with enemy during service 
and was awarded the Combat Infantry Badge.  

2.  There is no current medical evidence of a diagnosis of 
PTSD.  

3.  There is no medical evidence showing that PTSD developed 
during service or that it is otherwise related to service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has denied this matter on the merits finding that 
there is no current medical evidence of a diagnosis of PTSD.  
The Board finds that the RO has met its duty to assist the 
veteran in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2069 (2000).  In correspondence dated in September 1999 the 
veteran was provided an opportunity to furnish additional 
medical evidence relating to his claim for service connection 
for PTSD.  The veteran was afforded an additional 30-days to 
submit evidence.  In a Supplemental Statement of the Case 
dated in October 1999 the veteran was informed, among other 
things, that there was no diagnosis of PTSD of record.  The 
veteran has not informed the RO of any existing medical 
evidence that would demonstrate that he has a current 
diagnosis of PTSD.  

The veteran's service medical records are negative for 
clinical findings of a psychiatric disability.  

The veteran's DD Form 214 shows that the veteran was awarded 
the Combat Infantry Badge which is indicative of having 
engaged in combat with the enemy.  It was also noted that the 
veteran served in the Northern France, Rhineland, and Central 
European campaigns.  

Pertinent post service medical evidence consists of two VA 
psychiatric examinations.  The report of a February 1999 VA 
psychiatric examination reveals that the examiner reviewed 
the veteran's file.  The examiner noted that the veteran 
served in WWII, that he served in the infantry, and that he 
was involved in combat with the enemy.  The veteran denied 
having any psychiatric problems and denied any problems with 
memory or other aspects f his mental function.  The veteran 
denied having any auditory or visual hallucinations.  A 
mental status examination revealed that the veteran was 
appropriate, that there was no psychomotor retardation or 
agitation, and there were no involuntary movements.  The 
veteran's speech was normal and coherent with no latency or 
pressure.  His thoughts appeared to be logical and goal 
directed.  The veteran's comprehension was good, and he 
answered questions appropriately.  There was no evidence of 
any obsessions, compulsions, or phobia.  The veteran's mood 
was good most of the time, and his affect was normal and 
euthymic with good external mood reactivity.  Cognitively, 
the examiner noted that the veteran was intact, alert, and 
oriented.  His memory was intact in all spheres.  His insight 
and judgment appeared to be fair.  The veteran was not able 
to read and write, except for writing his signature.  The 
examiner noted that reliability of the interview appeared to 
be good.  The veteran denied any homicidal or suicidal 
ideations.  At the conclusion of the mental status 
examination, the examiner assessed that there was no 
psychiatric diagnosis at that time.  

In May 1999, a VA psychiatric examination was conducted by 
the same examiner who saw the veteran in February 1999.  In 
May 1999, the veteran reported that he occasionally felt 
depressed.  The veteran denied experiencing crying spells or 
feeling that life was not worth living.  It was noted that 
the veteran denied having suicidal or homicidal ideations.  
The veteran reported that his sleep was somewhat disturbed.  
It was noted that the veteran reported that he did not have 
any psychiatric problems and indicated that he did not need 
any help.  It was noted that the veteran did not know why he 
was being examined by a psychiatrist.  A mental status 
examination revealed that the veteran was casually dressed 
with adequate personal hygiene, that he was friendly and 
cooperative, that he behaved appropriately, and that his 
speech was normal and coherent.  The veteran answered 
questions appropriately.  His thoughts were linear, logical, 
and goal directed.  There were no delusions, flight of ideas, 
or looseness of association.  The veteran denied having any 
auditory or visual hallucinations or any obsessions or 
phobias.  He did not experience any flashbacks.  His mood was 
described as being depressed.  His affect was restricted, but 
the veteran had good external mood reactivity.  The veteran 
acted appropriate to his mood.  His judgment was fair, and he 
demonstrated good insight.  A question was raised as to the 
existence of mild dementia.  The veteran was alert and 
oriented.  The examiner noted that reliability of the 
interview appeared to be fairly good.  The veteran denied 
having any suicidal or homicidal ideations.  The assessment 
was Axis I-no psychiatric diagnosis at this time, rule out 
dementia, and rule out depression.  The examiner commented 
that the veteran had some symptoms of mild depression and 
that there appeared to be mild dementia that needed to rule 
out by neuropsychological testing.  

Analysis

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).

The evidence clearly establishes that the veteran engaged in 
combat with enemy as evidenced by the veteran's combat 
infantry badge.  However, the VA examinations demonstrate 
that the veteran does not have PTSD.  If the veteran had a 
diagnosis of PTSD, it would not be difficult to relate the 
disorder to service since the veteran engaged in combat with 
the enemy.  However, in the absence of a diagnosis of PTSD 
following two VA examinations and the veteran's failure to 
identify medical evidence that demonstrates the existence of 
PTSD, the veteran's claim for service connection for PTSD 
must be denied.  Degmetich v. Brown 104 F.3d 1328 (1997); see 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

The Board recognizes that the veteran's challenge to the 
adequacy of the VA examinations.  Specially, the veteran 
asserts that the examinations are inadequate for rating 
purposes because of a language barrier between the veteran 
and the examining physician.  The Board has read both VA 
psychiatric reports and has found them to be well articulated 
in the English language and comprehensive.  There is no 
indication that the physician who wrote the report had 
difficulty communicating with the veteran because of a 
possible lack of understanding of the English language.  



ORDER

Service connection for PTSD is denied.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

